DECISION OF DISMISSAL
Plaintiffs filed their Complaint on February 16, 2011, challenging Notices of Deficiency Assessment for the 2005 through 2009 tax years. Defendant filed its Answer on March 14, 2011. A case management conference was held on May 31, 2011, during which, Mr. Rios-Jaracuaro indicated the real purpose of their appeal was to make different payment arrangements with the Defendant. The court's jurisdiction is statutorily limited to a determination of the tax; payment arrangements are matters for the Department of Revenue. Because the court lacks authority to grant Plaintiffs' relief as indicated at the May 31, 2011, case management conference, the matter is dismissed. Now, therefore, *Page 2
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this day of May 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon May 31, 2011. The Court filed and entered this documenton May 31, 2011. *Page 1